Detailed Action
1.	The Office Action is in response to the Applicant’s communication filed on 10/13/2021. In virtue of this communication, claims 1-20 are currently pending in this Office Action. 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.	Applicant’s claim in ADS filed on 10/13/2021 for the benefit of a continuation of 16/736,222 which claims for a prior-filed provisional application 62/947,584 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 19 respectively of U.S. Patent No. 11,172,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because from the comparison, the patent claims include more elements and specific features, and thereby, the patent claims encompass the scopes of the instant claims. Accordingly, allowing the broader instant claims  could cause unjustified or improper timewise extension of the “right to exclude” granted by a patent and possible harassment by multiple assignees.

5.1.	Patent Claim 1 renders the instant claim limitations obvious or anticipates the limitations of instant claim 1 as follows:
	upon detection that a first wireless device is within a threshold proximity to a second wireless device (lines 8-11 of col. 10), receiving by the second wireless device, a token from the first wireless device, the token having been issued to the first wireless device by a remote server device, the token being associated with a user of the first wireless device and being valid for a specific timeframe (lines 12-18 of col. 10); 
upon receiving the token from the first wireless device, forwarding, by the second wireless device, the token to the remote server device, the token being forwarded by the second wireless device within the specific timeframe (lines 19-26 of col. 10); 
receiving, by the second wireless device, at least a portion of a user profile from the remote server device, the user profile being associated with the user of the first wireless device (lines 28-32 of col. 10); and 
performing, by the second wireless device, an update procedure to update one or more settings of the second wireless device in accordance with the received at least the portion of the user profile (lines 33-36 of col. 10).

5.2	Patent Claim 19 renders the instant claim limitations obvious or anticipates the limitations of instant claim 15 as follows:
upon detection that a first wireless device is within a threshold proximity to a second wireless device (lines 11-14 of col. 12), requesting by the first wireless device a token from a remote server device, the token being associated with a user of the first wireless device and being valid for a specific timeframe, and wherein a user profile associated with the user of the first wireless device is accessible by the remote server (lines 15-23 of col. 12); 
receiving, by the first wireless device, the token from the remote server device (lines 24-25 of col. 12); and
forwarding, by the first wireless device within the specific timeframe, the token to the second wireless device for use in obtaining at least a portion of the user profile from the remote server device in order to update one or more settings of the second wireless device with the server during the specific timeframe (lines 26-32 of col. 12).

5.3	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,172,354 B2 in view of Schrecker Pub. No.: US 2013/0268767 A1.
	Patent Claim 1 renders the instant claim limitations obvious or anticipates the instant limitations of instant claim 20 as follows:
receiving, by a server device, a request from a first wireless device for a token (lines 13-18 of col. 10) upon detection that a first wireless device is within a threshold proximity to a second wireless device (lines 8-11 of col. 10), the token being associated with a user of the first wireless device (lines 13-18 of col. 10), and wherein a user profile associated with the user of the first wireless device is accessible by the remote server (lines 22-24 of col. 10); 
upon authenticating the request, the server device issuing a token response message to the first wireless device (lines 13-18 of col. 10), the token response message including the token that is valid for a specific timeframe (lines 17-18 of col. 10); 
receiving, by the server device from the second wireless device, the token within the specific timeframe (lines 28-32 of col. 10); 
validating, by the server device, the token received from the second wireless device (lines 30-32 of col. 10, the toke being forwarded within the authentication timeframe, i.e., validating token sent from the second device); 
upon validating the token, the server device retrieving at least a portion of the user profile associated with the user of the first wireless device (lines 29-32 of col. 10); and 
transmitting, by the server device, the at least the portion of the user profile to the second wireless device (lines 29-31 of col. 10, at least a portion of the user profile from the remote server) to enable the second wireless device to perform an update procedure to update one or more settings of the second wireless device in accordance with the at least the portion of the user profile (lines 33-36 of col. 10).
	Although the patent does not explicitly show: “authenticating, by the server device, the request for the token; and upon validating the token, the server device retrieving at least a portion of the user profile associated with the user of the first wireless device”, the claim limitations are considered obvious by the rationales found in Schrecker. 
In particular, Schrecker teaches authenticating users to particular devices and data for consumption on computing devices used by the holder (par. 0016, par. 0027 in view of fig. 2, par. 0031, 0033, par. 0085 and fig. 7B), and retrieving data stored on server such as user-specific data, user profile data (par. 0055).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify claim 1 of Patent 11,172,354 B2 by providing wireless token authentication as taught in Schrecker to obtain the claimed invention as specifying in the claim. Such a modification would have included a remote storage or a cloud storage to allow users to centrally deposit data for download and use on any one of a variety of device so that mobility in their access to computer applications, the internet, digital communications, and other software services and resources could have been increased as suggested in par. 0002 of Schrecker. 

5.4.	The fact that the instant dependent claims are not discussed in details here is due to the following reasons: the patented dependent claims might render the dependent claims obvious; filing terminal disclaimer, TD, would overcome the obviousness type double patenting, ODP, rejection under 35 USC 101; without TD, amendment made to the claims in the future would necessitate determination again if ODP will still exist for the amended claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Redding Pub. No.: US 2013/0257364 A1, “System And Method For Wireless Power Control Communication Using Bluetooth Low Energy” (see fig. 7-14).
	Lord et al. Pub. No.: US 2015/0271673 A1, “Wireless Power Transmitting Devices, Methods For Signaling Access Information For A Wireless Communication Network And Method For Authorizing A Wireless Power Receiving Device” (see fig. 1, 3, 5, 7 & 9-12).
	Mueller Pub. No.: US 2017/0091699 A1, “Authenticated Transfer Of An Article Using Verification Tokens” (see fig. 7, 12 & 14).
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN HTUN whose telephone number is (571)270-3190. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAN HTUN/
Primary Examiner, Art Unit 2643